Filed pursuant to Rule424(b)(3) Registration Statement File No.333-156397 PROSPECTUS SUPPLEMENT NO. 3 DATED NOVEMBER 13,2009 TO PROSPECTUS DATED AUGUST 12, 2009, AS SUPPLEMENTED AUGUST 14, 2, 2009 Cover-All Technologies Inc. This Prospectus Supplement No. 3 supplements information contained in our Prospectus dated August 12, 2009 and as supplemented by the Prospectus Supplement No. 1 dated August 14, 2009 and the Prospectus Supplement No. 2 dated September 24, 2009 (as so supplemented, the “Prospectus”), relating to the offer and sale by the selling stockholders listed in the Prospectus of up to 9,876,584 shares of common stock of Cover-All Technologies Inc., and should be read in conjunction with the Prospectus. We will not receive any proceeds from the sale of the shares of common stock by selling stockholders. This Prospectus Supplement includes the attached Quarterly Report on Form 10-Q of
